Exhibit 10.4



CARMAX, INC.
NOTICE OF PERFORMANCE STOCK UNIT GRANT






[Date]


                    
                    
                    


Dear                     :


The Board of Directors of CarMax, Inc. (the “Company”) wants to provide you with
an opportunity to share in the success of our Company.  Accordingly, I am
pleased to inform you that, as of _________________ (the “Grant Date”), the
Compensation and Personnel Committee of the Board of Directors of the Company
(the “Committee”) exercised its authority pursuant to the CarMax, Inc. 2002
Stock Incentive Plan, as amended and restated (the “Plan”) and granted you
Performance Stock Units of the Company (the “Performance Stock Units”) as set
forth herein.


The Performance Stock Units are a form of Restricted Stock Units that have been
designated as Performance Compensation Awards under the Plan and are subject to
the provisions of the Plan.  The Committee administers the Plan.  The terms of
the Plan are incorporated into this Notice of Performance Stock Unit Grant (the
“Notice of Grant”) and in the case of any conflict between the Plan and this
Notice of Grant, the terms of the Plan shall control.  All capitalized terms not
defined herein shall have the meaning given to them in the Plan.  Please refer
to the Plan for certain conditions not set forth in this Notice of
Grant.  Additionally, a copy of a Prospectus for the Plan, which describes
material terms of the Plan, can be found on The CarMax Way.  Copies of the
Prospectus, the Plan and the Company’s annual report to shareholders on Form
10-K for fiscal year 20__ are available from the Company’s corporate secretary
at (804) 747-0422.


For purposes of this Notice of Grant, the term “Performance Period” shall mean
the period commencing on ____________ and ending on _____________.


Number of Performance Stock Units:                 


A.
Vesting



Except as otherwise provided in this Notice of Grant, all of the Performance
Stock Units will vest and become nonforfeitable, if at all, on _______________
(the “Vesting Date”), subject to the Performance Goal set forth in Exhibit 1.  


No Performance Stock Units may vest after the Vesting Date and all unvested
Performance Stock Units on the Vesting Date will terminate and be completely
forfeited.


To the extent that you do not vest in any Performance Stock Units, all interest
in such units and the related shares of Company Stock shall be forfeited. You
shall have no right or interest in any Performance Stock Unit or related share
of Company Stock that is forfeited. Prior to payment, the Performance Stock
Units are not transferable by you by means of sale, assignment, exchange, pledge
or otherwise.


B.
Additional Vesting and Forfeiture Provisions



1.
Death or Disability. If you die or become Disabled prior to the Vesting Date,
all Performance Stock Units will become immediately vested and nonforfeitable,
effective as of the date of your death or Disability.



2.
Retirement. If prior to the Vesting Date: (a) your employment with the Company
and its Subsidiaries terminates and (b) such termination is not for Cause and
not due to your death or Disability; then







--------------------------------------------------------------------------------



all of your Performance Stock Units will become immediately vested and
nonforfeitable, subject to the Performance Goal set forth in Exhibit 1.


3.
Termination For Cause. Upon termination of your employment with the Company or
one of its Subsidiaries for Cause, and notwithstanding anything in Section B to
the contrary, your Performance Stock Units will immediately and automatically
without any action on the part of you or the Company, be forfeited, effective as
of the date of your termination. For purposes of this Notice of Grant, “Cause”
shall mean the following: (a) if you have an effective severance or employment
agreement with the Company or one of its Subsidiaries with a definition of
“Cause,” then “Cause” shall have the meaning set forth in your employment or
severance agreement; or (b) if you do not have an effective severance or
employment agreement with the Company or one of its Subsidiaries with a
definition of “Cause,” then “Cause” shall mean that the Company or one of its
Subsidiaries has any reason to believe any of the following: (i) you have
committed fraud, misappropriation of funds or property, embezzlement or other
similar acts of dishonesty; (ii) you have been convicted of a felony or other
crime involving moral turpitude (or pled nolo contendere thereto); (iii) you
have used, possessed or distributed any illegal drug; (iv) you have committed
any misconduct that may subject the Company or one of its Subsidiaries to
criminal or civil liability; (v) you have breached your duty of loyalty to the
Company or one of its Subsidiaries, including, without limitation, the
misappropriation of any of the Company’s or its Subsidiaries’ corporate
opportunities; (vi) you have committed a serious violation or violations of any
Company policy or procedure; (vii) you refuse to follow the lawful instructions
of any Company management; (viii) you have committed any material
misrepresentation in the employment application process; (ix) you have committed
deliberate actions, including neglect or failure to perform the job, which are
contrary to the best interest of the Company or one of its Subsidiaries; or (x)
you have continually failed to perform substantially your duties with the
Company or one of its Subsidiaries.



C.
Payment



1.
Payment Schedule. Payment for your vested Performance Stock Units shall be made
in the number of shares of Company Stock, if any, determined in accordance with
Exhibit 1, following the earliest to occur of the following events (the “Payment
Date”): (a) the Vesting Date, (b) the date of your death, or (c) the date you
become Disabled. Such payment shall be made within 60 days following the Payment
Date.



2.
Expiration upon Payment. Upon each issuance or transfer of shares of Company
Stock in accordance with this Notice of Grant, the portion of the Performance
Stock Units attributable to such issuance or transfer shall be extinguished and
such number of Performance Stock Units will not be considered to be held by you
for any purpose.



D.
No Shareholder Rights



The Performance Stock Units shall not represent an equity security of the
Company and shall not carry any voting or dividend rights. However, you will
have the right to receive payments equivalent to dividends as set forth below.
You are an unsecured general creditor of the Company with respect to any payment
relating to vested Performance Stock Units.








--------------------------------------------------------------------------------



E.
Dividend Equivalent Rights



You shall accumulate dividend equivalent rights on each Performance Stock Unit
in an amount equal to the dividends paid, if any, with respect to a share of
Company Stock on each date that a dividend is paid on the Company Stock from the
Grant Date to the Payment Date.  The dividend equivalent rights shall be
converted into additional Performance Stock Units based on the Fair Market Value
of a share of Company Stock on the date the dividend is paid and shall
accumulate and be paid in additional shares of Company Stock if and when the
payment for the corresponding Performance Stock Unit is made.  Such additional
Performance Stock Units shall be subject to the same Performance Goal and
forfeiture restrictions as apply to the Performance Stock Unit to which they
relate and shall be converted into shares of Company Stock using the same
Performance Formula set forth in Exhibit 1, as applicable.


F.
Tax Withholding



The Company or its Subsidiary may withhold from your Performance Stock Units or
payments under Section C the amount of taxes required by any federal, state, or
local government to be withheld or otherwise deducted and paid with respect to
the vesting and payment of your Performance Stock Units (“Tax Withholdings”),
including without limitation, the Federal Insurance Contributions Act (“FICA”)
tax imposed and the income tax withholding related to such FICA amounts. At its
discretion, the Company or its Subsidiary may require you to pay any Tax
Withholdings and withhold any payments, in whole or in part, until the Company
or its Subsidiary is so paid.  The Company or its Subsidiary shall also have the
unrestricted right to withhold from any other cash amounts due (or to become
due) from the Company or its Subsidiary to you, including from your wages or
commissions, an amount equal to any Tax Withholdings. The Company or its
Subsidiary shall report the payment of any Tax Withholdings and other related
information to the appropriate governmental agencies as required under
applicable laws.


G.
Change of Capital Structure



If the number of outstanding shares of the Company Stock is increased or
decreased as a result of a stock dividend, stock split, subdivision or
consolidation of shares, or other similar change in capitalization, the number
of Performance Stock Units will automatically be adjusted, as provided in the
Plan and as the Committee shall determine to be equitably required so as to
preserve the value of the Performance Stock Units that existed immediately
before the change; provided, however, that the Company will not be required to
issue any fractional shares as a result of such adjustment.


H.
Miscellaneous



The grant of these Performance Stock Units does not obligate the Company or any
of its Subsidiaries to continue your employment.  If there is any litigation
involving the Performance Stock Units, each party will bear its own expenses,
including all legal fees, except that in the event of an action brought by you
under this Notice of Grant following a Change of Control, then insofar as such
action is not deemed to be frivolous by the arbitrator or court, the Company
shall bear all expenses related to the arbitration or litigation, including all
legal fees incurred by you.  The Committee shall have the authority to interpret
and administer this Notice of Grant.


I.
409A Compliance



The Performance Stock Units are intended to comply with Code section 409A and
official guidance issued thereunder. Notwithstanding anything herein to the
contrary, this Notice of Grant shall be interpreted, operated and administered
in a manner consistent with this intention.


J.
Acceptance



By accepting this grant on-line, this Notice of Grant, together with the Plan,
will become the entire agreement between you and the Company with respect to the
subject matter hereof, and will be governed by and construed and enforced in
accordance with the laws of the Commonwealth of Virginia without regard to
conflict of law provisions in any jurisdiction. This Notice of Grant supersedes
all prior discussions,






--------------------------------------------------------------------------------



negotiations, understandings, commitments and agreements with respect to such
matters. By accepting this grant online, you agree that you are in compliance
with, and will abide by, the Company’s “Policy Against Insider Trading” which
can be found on The CarMax Way. You also agree not to sell Company Stock at a
time when other applicable laws prohibit a sale. This restriction will apply as
long as you are an employee, consultant or director of the Company or one of its
Subsidiaries.


Sincerely,


                    
[Insert Name]
[Insert Title]






--------------------------------------------------------------------------------





EXHIBIT 1
Performance Formula


1.
Performance Formula. Except as set forth in Sections 3 and 4 below, the number
of shares of Company Stock that will be paid shall be determined on the
applicable Payment Date in accordance with the following Performance Formula:



(Number of vested Performance Stock Units)
multiplied by
(the PSU Performance-Based Multiplier)
2.
PSU Performance-Based Multiplier. For purposes of the Performance Formula, the
PSU Performance-Based Multiplier shall be a number between __ and __. The number
shall be determined based upon the following table:



If the sum of reported Company _________________ for FY __, FY __ and FY __ (the
“Sum”) is ...
Then the PSU Performance-Based Multiplier shall be ...
$____ or greater
__
$____
__
$____
__
$____
__
$____ (the “Threshold”) or below
__



If the Sum is between two of the amounts noted in the table above, then the PSU
Performance-Based Multiplier will be interpolated on a straight-line basis. For
the avoidance of doubt, if the Sum is equal to or below the Threshold, the
number of shares of Company Stock that will be paid shall be zero.
3.
Payment on Death or Disability. Notwithstanding anything to the contrary, if
payment is triggered upon your death or you becoming Disabled, then the number
of shares of Company Stock that will be paid shall equal the number of vested
Performance Stock Units.

4.
Payment On or After a Change of Control. Notwithstanding anything to the
contrary, if payment is triggered for any reason on or after the date of a
Change of Control, then the number of shares of Company Stock that will be paid
shall equal the number of vested Performance Stock Units.

5.
Committee Certification. Prior to any payments (other than those under Sections
3 and 4) being made, the Committee will review and certify in writing, whether,
and to what extent, the Performance Goal in Section 2 for the Performance Period
has been achieved. Such certification shall be final, conclusive and binding on
you, and on all other persons, to the maximum extent permitted by law. To the
extent permitted under Code section 162(m) and pursuant to Section 2(w) of the
Plan, the Committee shall adjust the Performance Goal, as it deems appropriate,
to exclude the effect (whether positive or negative) of any of the following
occurring after the grant of the Performance Stock Units: (a) a change in
accounting standards required by generally accepted accounting principles or (b)
any extraordinary, unusual or nonrecurring item. Each such adjustment, if any,
shall be made solely for the purpose of providing a consistent basis from period
to period for the calculation of the Sum to prevent the dilution or enlargement
of your rights with respect to the Performance Stock Units.





